DETAILED ACTION
Applicant's preliminary amendment filed 07 February 2022 is acknowledged.  Claims 1-28 have been cancelled.  Claims 29-52 have been added and are under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements filed 19 July 2019 and 07 February 2022 have been considered.  Initialed copies of the IDSs accompany this Office Action.  

Specification
The Substitute Specification filed 07 February 2022 is acknowledged and has been entered.  The changes in the Substitute Specification correct informalities as proposed by the Examiner in the 14 January 2022 proposed Examiner’s Amendment and do not add new matter.  The Substitute Specification filed 11 October 2021 is also acknowledged and was entered but superseded by the 07 February 2022 filing.

Sequence Compliance
The Substitute Specification filed 11 October 2021 provided the Incorporation by Reference statement required by the 371 Requirement for Sequence Disclosures mailed 01 September 2021.  The 07 February 2022 Substitute Specification corrected missing sequence identifiers and meets the requirements for sequence disclosures.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  CN201710058581 provides support at least for 7A12, 7G2, and 23F10 sequences and the sequences of CAR comprising the 7A12 and 7G2 scFv’s but does not describe the 25C2 and 25C2 antibodies.  CN20170920346, filed 30 September 2017, appears to provide full written description support for the instant claims based on the disclosure of 7A12, 7G2, 23F10, 25C2 and 25D2 sequences, the sequences for the CAR components, the Figures, and the English language aspects of the numbered embodiments on pages 1-5.  The effective filing date of the claims is therefore 30 September 2017.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Yaohua Dong on 08 February 2022.

The application has been amended as follows: 

IN THE CLAIMS:
35. 	(Currently Amended) A multifunctional immunoconjugate, comprising an antibody of claim 29 [[or 30]] and a functional molecule linked thereto, wherein the functional molecule is selected from the group consisting of a molecule that targets a tumor surface marker, a molecule that inhibits tumors, a molecule that targets a surface marker of an immune cell, [[or]] and a detectable label; wherein the multifunctional immunoconjugate optionally includes a linker peptide between the antibody and functional molecule. 

41. 	(Currently Amended) The chimeric antigen receptor of claim 40, wherein the transmembrane domain is selected from the group consisting of alpha, beta, zeta chain of TCR, or the transmembrane domain is a transmembrane region selected from the group consisting of CD3ε, CD3ζ, CD4, CD5, CD8α, CD9, CD16, CD22, CD27, CD28, CD33, CD37, CD45, CD64, CD80, CD86, CD134, CD137, CD152, CD154 and PD1; and/or
the co-stimulatory signal domain is an intracellular signal region of CARD11, CD2, CD7, CD27, CD28, CD30, CD40, CD54, CD83, OX40, CD137, CD134, CD150, CD152, CD223, CD270, PD-L2, PD-L1, CD278, DAP10, LAT, NKD2C, SLP76, TRIM, FcεRIγ, MyD88 and 41BBL.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims recite antibodies that bind BCMA and that comprise variable heavy and variable light chain regions comprising six complementarity determining regions (CDRs) that are defined by particular amino acid sequences, as well as immunoconjugates and chimeric antigen receptors comprising the antibodies and their encoding nucleic acid sequences.   The claimed antibodies “7G2”, “7A12”, and “23F10” were isolated from a phage display library.  The 23F10 antibody was then modified using a phage display approach in which the CDR3 regions of the heavy and light chain were retained but the CDR1 and CDR2 sequences were randomized to yield “25C2” and “25D2”. 
A search of the prior art did not identify antibodies comprising any of the recited sets of six CDR sequences corresponding to the six CDRs of antibodies 7G2, 7A12, 23F10, 25C2, or 25D2 and recited in independent claim 29.  WO2016014565 (IDS) teaches chimeric antigen receptors comprising anti-BCMA antibodies with variable regions that share LCDR1 and LCDR2 with the instantly claimed antibodies, and that also share HCDR1 and HCDR2 sequences with the 7A2, 7G2, and 23F10 antibodies.  Nevertheless, the antibodies of WO2016014565 differ from the claimed antibodies at least at LCDR3 and HCDR3 and the prior art did not provide motivation to make the changes in the prior art antibodies LCDR3 and/or HCDR3 found in the instantly claimed antibodies.  US10174095 (PTO-892) and US11084880 (PTO-892) are US patents corresponding to WO2016014565.  US10077315 (PTO-892) likewise teaches anti-BCMA antibodies that are highly similar in amino acid sequence to one or more of the instantly claimed heavy and light chain variable regions, but that reference also does not teach anti-BCMA antibodies with the same sets of CDRs as required by the instant claims or provide motivation to make the amino acid changes in the prior art antibodies that would result in the instantly recited antibodies.  Lastly, WO2019052562 (IDS) discloses the anti-BCMA antibody “25D2”, which is within the scope of the instant claims.  Benefit is claimed to CN20170833528 (PTO-892), which was filed 15 September 2017, a date that is before the 30 
As discussed in WO2016014565 (IDS), anti-BCMA CAR can be used to treat BCMA-expressing cancers.  Prior to the effective filing date, at least one anti-BCMA CAR when expressed in patient T cells had already shown clinical activity in treating multiple myeloma.  Ali et al., Blood 128(13):1688-1700 (2016) (PTO-892).  The Application in Examples 9, 11, 13, and 14 (Figures 11, 15, and 16) describes in vitro and in vivo experiments that provide reasonable support that T cells expressing the anti-BCMA chimeric antigen receptors recited in claim 48 could also be used in methods of killing BCMA-expressing tumors. 
Co-pending and commonly assigned application no. 17262443 (published as US20210292427 (PTO-892) and WO2020020210 (PTO-892)) claims methods of treating BCMA-positive tumors using immune effector cells comprising chimeric antigen receptors containing antibodies as recited in the current claims.  The ‘443 application was filed as PCT/CN2019/097453 on 24 July 2019 and claims foreign priority no earlier than 24 July 2018.  In addition, co-pending and commonly assigned application no. 17277898 (published as US20220016166 (PTO-892) and WO2020057666 (PTO-892)) claims T cells comprising chimeric antigen receptors containing one of the antibodies recited in the current claims.  The ‘898 application was filed as PCT/CN2019/107347 on 23 September 2019 and claims foreign priority no earlier than 29 August 2018.  Co-pending and commonly assigned application no. 17623481 (published as WO2020259707 (PTO-892)) claims cells comprising a first protein recognizing immune effector cells and also comprising a chimeric antigen receptors containing one of the 
The Examiner’s amendment corrects 35 U.S.C. 112(b) issues inadvertently introduced in the claim set filed 07 February 2022.  
Claims 29-52 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/JESSICA H ROARK/Primary Examiner, Art Unit 1643